NOTICE OF ALLOWABILITY
Claims 15-38 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 2011/0092353 to Amin et al. and US 6,248,678 to Pinckney. 
Amin et al. discloses a glass ceramic housing for electronic devices and having many of the properties claimed by the instant claims.  However, Amin et al. does not teach or suggest a transparent ceramic having “colorlessness, as defined by having the values of L* ≥ 90; 0.1 ≥ a* ≥-0.1; and 0.4 ≥b* ≥-0.4 on the CIE 1976 Lab color space as measure in transmission through 1 mm of glass ceramic.”  The Smith Declaration filed 27 August 2015 in the underlying patent provides evidence that the ceramics of Amin et al. are not inherently colorless or transparent, nor do they inherently meet the colorlessness criteria above.
Similarly, Pinckney teaches transparent glass ceramics containing spinel as the predominant crystal phase (Abstract) and a transmittance of greater than 85% between 400 and 700 nm.  However, the glass ceramic of Pinckney is not inherently colorless, as evidenced by the Smith Declaration filed 2 September 2016 during prosecution in the underlying patent.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        
/T.M.S/Supervisory Patent Examiner, Art Unit 3991